DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/13/2022.
Claim(s) 1-2 is/are allowed.
Claim(s) 1-2 is/are amended.	
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 5/18/2022 is/are being considered by the examiner. 
Drawings
Drawing corrections have been approved. Drawing objections of the most recent Office action have been removed. The drawings have been accepted. 
Specification/Title
The amended title has been approved. 
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 5/13/2022 to overcome the 35 USC 112(b) rejections of the most recent Office action have been approved. The rejections have been removed. 
Allowable Subject Matter




Claims 1-2 are allowed.

The following is a statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the Applicant's claimed invention, including, and in combination with other recited limitations, 
the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member becomes larger when the steering member is in a switch-back state, the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value, and the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value (claim 1), or
the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member becomes larger when the steering member is in a switch-back state, the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value, and acceleration in a lateral direction of the vehicle body calculated by using the yaw rate or an absolute value thereof is less than a predetermined value (claim 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record includes the following:
Regarding claim 1, Nakamura (US 2010/0087988 A1) teaches a control device comprising: 
a control amount calculation section (“ECU 10”, Fig. 1) configured to calculate a control amount for controlling a magnitude of a reaction force torque (“cant torque C_STRT”, Fig. 5-6) (“the cant-torque calculation unit 15 estimates, by calculation, a torque used to keep the vehicle running straight without skidding on the cant road (hereinafter referred to as a cant torque C_STRT), of the steering torque detected by the steering-torque sensor 7”, para. 0051) with reference to a steering torque (“steering torque”, para. 0020) applied to a steering member (“steering shaft”, para. 0020) (“The steering-torque sensor 7 detects the steering torque applied to the steering shaft”, para. 0020); and 
a control amount correction section (“ECU 10”, Fig. 1, Nakamura does not explicitly teach wherein the “ECU 10” is two components as claimed, however it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)) configured to correct the control amount calculated by the control amount calculation section (“The correction-amount calculation unit 16 calculates a correction amount (correction current) C_HOSEI on the basis of the cant torque C_STRT output from the cant-torque calculation unit 15”, para. 0061) with reference to acceleration in a lateral direction of a vehicle body (“lateral acceleration sensor 2 detects the acceleration in the right-left direction of the vehicle”, para. 0020), a steering angle of the steering member (“steering-angle sensor 5 detects the steering angle of the steering shaft of the vehicle”, para. 0020), and a steering angle speed of the steering member (“in Step S301, a steering angular velocity is calculated by subjecting an output signal from the steering-angle sensor 5 to time differentiation”, para. 0053) (“On the basis of the signal of the straight cruise running flag VD_F input from the vehicle-behavior determining unit 12 and the signal of the straight cruise operation flag DV_F input from the driving-operation determining unit 13, the straight-cruise-running determining unit 14 determines whether to turn on (start control) or off (end control) the skid prevention control on/off switch 17”, para. 0047, “The correction-amount calculation unit 16 calculates a correction amount (correction current) C_HOSEI on the basis of the cant torque C_STRT output from the cant-torque calculation unit 15”, para. 0061), wherein
the control device is configured to apply the reaction force torque to the steering member (“an adder 19 calculates a target current I0…of the assist motor 31…and outputs the target current 10 to the motor driving circuit 32”, para. 0067, “The electric assist motor (assist motor) 31 generates a steering assist torque. The motor driving circuit 32 drives the assist motor 31”, para. 0020), and
the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member is calculated based on the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value (“in Step S101, it is determined whether or not the absolute value of the lateral acceleration LG detected by the lateral acceleration sensor 2 is less than the predetermined value A”, para. 0031, “when the straight cruise running flag VD_F is set at 1 and the straight cruise operation flag DV_F is set at 1,…Then, a control start/end flag START_END_F is set at 1, and the skid prevention control on/off switch 17 is turned on”, para. 0048, “When the skid prevention control on/off switch 17 is ON, an adder 19 calculates a target current I0…of the assist motor 31 by adding the EPS basic control amount EPS_Base of the EPS basic control unit 11 and the correction amount C_HOSEI, and outputs the target current 10 to the motor driving circuit 32”, para. 0067).
However, Nakamura teaches the control amount correction section is configured to not correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member is calculated based the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“in Step S201, it is determined whether or not the absolute value of the steering angle STR detected by the steering-angle sensor 5 is less than the predetermined value D (rad)”, para. 0043), “when it is determined in Step S201 that the absolute value of the steering angle STR is more than or equal to the predetermined value D…, the straight cruise operation flag DV_F is set at 0 in Step S204”, para. 0041, “When the straight cruise operation flag DV_F is set at 0, the straight cruise operation is not being performed…Then, the control start/end flag START_END_F is set at 0, and the skid prevention control on/off switch 17 is turned off”, para. 0049). 
Further, Nakamura does not explicitly teach wherein the reaction force torque applied to the steering member becomes larger when the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value. Nakamura instead teaches the reaction force torque applied to the steering member is simply calculated. 
Further regarding claim 1, Kobayashi (US 2009/0192679 A1) teaches a control amount correction section (“SAT section 41”, Fig. 18, “self-aligning torque SAT, which is detected or estimated by an SAT section 41”, para. 0100) configured to correct a control amount calculated by the control amount calculation section such that a reaction force torque (“steering torque”, para. 0121) applied to a steering member (“column shaft 2”, Fig. 1) becomes larger when the steering member is in a switch-back state (“steering state determining section 61 determines the steering state (turning steering, returning steering or steering holding) based on the steering torque value T and the steering angular speed ω”, para. 0101, Fig. 20), a steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“When a tuning is carried out so that the self-aligning torque (steering torque) increases at the time of on-center (namely, the steering torque is small or the steering angle is small), a driver feels loss of resistance at the time of operating the steering wheel right and left at small steering angles little by little. In the present invention, when the steering angular speed is high, the steering angular speed sensitive gain is used, and thus the self-aligning torque compensating value is set so that the steering torque (the feel of resistance) increases, namely, feeling of stickiness increases. For this reason, the loss of resistance can be prevented”, para. 0121).

However, Nakamura nor Kobayashi teach wherein the reaction force torque applied to the steering member becomes larger when the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value. 
Thus, there is not prior art alone or in combination which discloses the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member becomes larger when the steering member is in a switch-back state, the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value, and the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value.

Similarly, regarding claim 2, Nakamura teaches a control device comprising: 
a control amount calculation section (“ECU 10”, Fig. 1) configured to calculate a control amount for controlling a magnitude of a reaction force torque (“cant torque C_STRT”, Fig. 5-6) (“the cant-torque calculation unit 15 estimates, by calculation, a torque used to keep the vehicle running straight without skidding on the cant road (hereinafter referred to as a cant torque C_STRT), of the steering torque detected by the steering-torque sensor 7”, para. 0051) with reference to a steering torque (“steering torque”, para. 0020) applied to a steering member (“steering shaft”, para. 0020) (“The steering-torque sensor 7 detects the steering torque applied to the steering shaft”, para. 0020); and 
a control amount correction section (“ECU 10”, Fig. 1, Nakamura does not explicitly teach wherein the “ECU 10” is two components as claimed, however it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)) configured to correct the control amount calculated by the control amount calculation section (“The correction-amount calculation unit 16 calculates a correction amount (correction current) C_HOSEI on the basis of the cant torque C_STRT output from the cant-torque calculation unit 15”, para. 0061) with reference to a yaw rate of a vehicle body (“yaw-rate sensor 4 detects the yaw rate of the vehicle”, para. 0020), a steering angle of the steering member (“steering-angle sensor 5 detects the steering angle of the steering shaft of the vehicle”, para. 0020), and a steering angle speed of the steering member (“in Step S301, a steering angular velocity is calculated by subjecting an output signal from the steering-angle sensor 5 to time differentiation”, para. 0053) (“On the basis of the signal of the straight cruise running flag VD_F input from the vehicle-behavior determining unit 12 and the signal of the straight cruise operation flag DV_F input from the driving-operation determining unit 13, the straight-cruise-running determining unit 14 determines whether to turn on (start control) or off (end control) the skid prevention control on/off switch 17”, para. 0047, “The correction-amount calculation unit 16 calculates a correction amount (correction current) C_HOSEI on the basis of the cant torque C_STRT output from the cant-torque calculation unit 15”, para. 0061), wherein
the control device is configured to apply the reaction force torque to the steering member (“an adder 19 calculates a target current I0…of the assist motor 31…and outputs the target current 10 to the motor driving circuit 32”, para. 0067, “The electric assist motor (assist motor) 31 generates a steering assist torque. The motor driving circuit 32 drives the assist motor 31”, para. 0020), and
the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member is calculated based on the acceleration in a lateral direction of the vehicle body (“lateral acceleration LG”, para. 0031) calculated by using the yaw rate or an absolute value thereof is less than a predetermined value (“in Step S101, it is determined whether or not the absolute value of the lateral acceleration LG detected by the lateral acceleration sensor 2 is less than the predetermined value A”, para. 0031, “when the straight cruise running flag VD_F is set at 1 and the straight cruise operation flag DV_F is set at 1,…Then, a control start/end flag START_END_F is set at 1, and the skid prevention control on/off switch 17 is turned on”, para. 0048, “When the skid prevention control on/off switch 17 is ON, an adder 19 calculates a target current I0…of the assist motor 31 by adding the EPS basic control amount EPS_Base of the EPS basic control unit 11 and the correction amount C_HOSEI, and outputs the target current 10 to the motor driving circuit 32”, para. 0067, Nakamura does not explicitly teach a lateral direction of the vehicle body is calculated by using the yaw rate, and instead teaches two separate sensors to gather these parameters, however it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184).
However, Nakamura teaches the control amount correction section is configured to not correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member is calculated based the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“in Step S201, it is determined whether or not the absolute value of the steering angle STR detected by the steering-angle sensor 5 is less than the predetermined value D (rad)”, para. 0043), “when it is determined in Step S201 that the absolute value of the steering angle STR is more than or equal to the predetermined value D…, the straight cruise operation flag DV_F is set at 0 in Step S204”, para. 0041, “When the straight cruise operation flag DV_F is set at 0, the straight cruise operation is not being performed…Then, the control start/end flag START_END_F is set at 0, and the skid prevention control on/off switch 17 is turned off”, para. 0049). 
Further, Nakamura does not explicitly teach wherein the reaction force torque applied to the steering member becomes larger when the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value. Nakamura instead teaches the reaction force torque applied to the steering member is simply calculated.

Further regarding claim 2, Kobayashi teaches a control amount correction section (“SAT section 41”, Fig. 18, “self-aligning torque SAT, which is detected or estimated by an SAT section 41”, para. 0100) configured to correct a control amount calculated by the control amount calculation section such that a reaction force torque (“steering torque”, para. 0121) applied to a steering member (“column shaft 2”, Fig. 1) becomes larger when the steering member is in a switch-back state (“steering state determining section 61 determines the steering state (turning steering, returning steering or steering holding) based on the steering torque value T and the steering angular speed ω”, para. 0101, Fig. 20), a steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“When a tuning is carried out so that the self-aligning torque (steering torque) increases at the time of on-center (namely, the steering torque is small or the steering angle is small), a driver feels loss of resistance at the time of operating the steering wheel right and left at small steering angles little by little. In the present invention, when the steering angular speed is high, the steering angular speed sensitive gain is used, and thus the self-aligning torque compensating value is set so that the steering torque (the feel of resistance) increases, namely, feeling of stickiness increases. For this reason, the loss of resistance can be prevented”, para. 0121).
However, Nakamura nor Kobayashi teach wherein the reaction force torque applied to the steering member becomes larger when the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value. 
Thus, there is not prior art alone or in combination which discloses the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that the reaction force torque applied to the steering member becomes larger when the steering member is in a switch-back state, the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value, and acceleration in a lateral direction of the vehicle body calculated by using the yaw rate or an absolute value thereof is less than a predetermined value.	
Conclusion	
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	








Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665